Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered *747April 27, 1989, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant’s only contention on this appeal is that his sentence of 3 to 9 years’ imprisonment was harsh and excessive. We disagree. Defendant was permitted to plead guilty to the crime of criminal possession of a controlled substance in the third degree in full satisfaction of a two-count indictment. The sentence he received was within the statutory guidelines and consistent with the plea-bargain agreement. Given these circumstances, and considering the seriousness of the crime of which defendant was convicted, we find no reason to disturb the sentence imposed by County Court (see, People v Maye, 143 AD2d 483, lv denied 73 NY2d 788).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.